Citation Nr: 1415553	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  10-32 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to September 1994 and from December 2006 January 2009, including service in Iraq.  The record also shows that he had an intervening 12 plus years of service with a reserve component as well as a third period of active duty that started in approximately June 2010. 

This case comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

While a review of the record on appeal reveals that 14 issues were listed on the June 2010 statement of the case, in the subsequent July 2010 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran elected to only pursue his claim of service connection for obstructive sleep apnea. Therefore, the Board has likewise limited the current appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


REMAND

In September 2010, the Veteran notified VA that he had returned to active duty in June 2010.  Therefore, since the medical records generated during this third period of active duty are constructively before VA, the Board finds that it may not finally adjudicate the current claim without first having actual possession of these records. See 38 U.S.C.A. § 5103A(b) (West 2002); Also see Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Given the existing record which shows that the Veteran has carried a diagnosis of obstructive sleep apnea since at least 2004 (see, for example, February 2004 and July 2008 sleep studies) as well as his competent claims regarding it being aggravated by his active duty service (see Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009)), the Board also finds that a remand is required to obtain a needed medical opinion regarding the relationship, if any, between his obstructive sleep apnea and his three periods of active duty service.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  Physically or electronically associate with the claims file all of the Veteran's treatment records from his third period of active duty that started in approximately June 2010.  All actions to obtain the requested records should be documented fully in the claims file.

2.  Physically or electronically associate with the claims file any pertinent, outstanding VA, Tricare and private records of the Veteran's care not currently of record.  All actions to obtain the requested records should be documented fully in the claims file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of any sleep symptoms during or since any of his three periods of active duty service, and any ongoing symptoms since any of his three periods of active duty service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset, and etiology of any sleep disability found to be present.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail. 

The examiner should state the likelihood that any obstructive sleep apnea found to be present existed prior to any of the Veteran's three periods of active duty service. 

If the examiner concludes that any obstructive sleep apnea found to be present existed prior to any of the Veteran's three periods of active duty service, the examiner should indicate the likelihood that the disability worsened during any subsequent period of active duty service.  

If the examiner diagnoses the Veteran as having obstructive sleep apnea that did not pre-exist any of his three periods of active duty service, the examiner must opine as to whether it is at least as likely as not that it is related to or had its onset during any of the appellant's three periods of active duty service. 

In offering each of these opinions, the examiner must specifically acknowledge and comment on the Veteran's competent report of ongoing obstructive sleep apnea symptoms since at least 2004 as well as the February 2004 and the July 2008 sleep studies including what they show regarding his obstructive sleep apnea worsening over these four years and what impact his active duty service had on this worsening.

The examiner must also specifically acknowledge and discuss the Veteran's wife's April 2009 report that she observed the Veteran having sleep difficulties, including waking up several times per night and "never getting restful sleep without interruption of waking.  In offering any impression, the examiner must accept his wife's account as true because the Board finds her account both competent and credible.

The rationale for all opinions expressed should be set forth in a legible report.

4.  Then readjudicate the claim.  If the benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

